            Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 1 of 21


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  RICARDO ORTIZ ORTIZ and ARIOSTO
  FAJARDO, individually and on behalf of others
  similarly situated,                                                   Case No. 19-CV-7380
                      Plaintiff,
  -against-
                                                                  SETTLEMENT AGREEMENT
  ABITINO'S PIZZA 49TH STREET CORP.                                        AND
  (D/B/A ABITINO'S PIZZERIA), ABITINO'S                                  RELEASE
  JFK LLC (D/B/A ABITINO'S PIZZERIA),
  MARIO ABITINO , SALVADOR ABITINO ,
  and DOMINIQUE ABITINO, et al,
                  Defendants.



        This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiffs Ricardo Ortiz Ortiz (“Plaintiff Ortiz”) and Ariosto Fajardo (“Plaintiff Fajardo”)
on the one hand, Defendants Abitino’s Pizza 49th Street Corp. (d/b/a Abitino’s Pizzeria), Abitino’s
JFK LLC (d/b/a Abitino’s Pizzeria), (“Defendant Corporations”), and Mario Abitino, Salvador
Abitino and Dominique Abitino, (“Individual Defendants”, collectively, “Defendants”), on the
other hand.

        WHEREAS, Plaintiffs allege that they worked for Defendants as employees; and

        WHEREAS, a dispute has arisen regarding Plaintiffs’ alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court for
the Southern District of New York District of New York, Civil Action No: 19-cv-7380 (hereinafter
“the Litigation”), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

       WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

        WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

        NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

       1. Payment: Defendants shall pay or cause to be paid to Plaintiffs, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiffs may have against Defendants through the Effective
Date of this Agreement, including all counsel fees and costs incurred by Plaintiff, the gross sum of Twelve
Thousand Dollars and No Cents ($12,000.00) (the "Settlement Amount") to be paid to Plaintiffs as
follows:


1231196.1
         Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 2 of 21


      (a)     Installment One: Payment shall be made Thirty Days (30) after court approval in the
      amount of Three Thousand Dollars ($3,000) to be paid as follows:

       One check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to Ricardo Ortiz Ortiz, one check for immediate deposit in the amount
       of One Thousand Dollars and Zero Cents ($1.000.00) made payable to Ariosto Fajardo, and
       one check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintiff."

      (b)     Installment Two: Payment shall be made Sixty Days (60) after court approval in the
      amount of Three Thousand Dollars ($3,000) to be paid as follows:

       One check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to Ricardo Ortiz Ortiz, one check for immediate deposit in the amount
       of One Thousand Dollars and Zero Cents ($1.000.00) made payable to Ariosto Fajardo, and
       one check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintiff."

      (c)     Installment Three: Payment shall be made Ninety Days (90) after court approval in the
      amount of Three Thousand Dollars ($3,000) to be paid as follows:

       One check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to Ricardo Ortiz Ortiz, one check for immediate deposit in the amount
       of One Thousand Dollars and Zero Cents ($1.000.00) made payable to Ariosto Fajardo, and
       one check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintiff."

      (d)     Installment Four: Payment shall be made One Hundred Twenty Days (120) after court
      approval in the amount of Three Thousand Dollars ($3,000) to be paid as follows:

       One check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to Ricardo Ortiz Ortiz, one check for immediate deposit in the amount
       of One Thousand Dollars and Zero Cents ($1.000.00) made payable to Ariosto Fajardo, and
       one check for immediate deposit in the amount of One Thousand Dollars and Zero Cents
       ($1.000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintiff."

       The checks/payments set forth above shall be delivered to the office of Michael Faillace &
       Associates, P.C. to the attention of Michael Faillace, Esq., 60 East 42nd Street, Suite 4510, New
       York, NY 10165. Failure to deliver said checks shall constitute a default under the Agreement.


        Concurrently with the execution of this Agreement, Defendants Abitino’s Pizza 49th Street
Corp. (d/b/a Abitino’s Pizzeria), Abitino’s JFK LLC (d/b/a Abitino’s Pizzeria), Mario Abitino,
Salvador Abitino and Dominique Abitino, shall each execute and deliver to Plaintiffs’ counsel
confessions of judgment (“Confessions of Judgment”) in the form annexed hereto as Exhibits A
thru E respectively. The Parties hereby acknowledge and agree that the Confessions of Judgments
will be held in escrow by Plaintiffs and will not be entered and/or filed at any time other than (i)
in the event that the Defendants fail to make any of the installment payments as set forth above,
         Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 3 of 21


i.e., one of the postdated checks fails to clear Plaintiffs’ counsel’s escrow account, and (ii)
Defendants fail to cure such default within ten (10) days of receipt of written notice (to be delivered
to Defendants by first class mail via their counsel, Anthony G. Mango, Esq., at 14 Penn Plaza,
Suite 1919, New York, N.Y. 10122). Any such Notice of Default shall be deemed received two
(2) days after it is mailed.

        2.     Release and Covenant Not To Sue:              Plaintiffs hereby irrevocably and
unconditionally release from and forever discharges and covenant not to sue Defendants, and for
each of them, their heirs, successors, assigns, affiliates, parent organizations, subsidiaries,
directors, owners, shareholders, members, agents, attorneys, legal representatives and managers
any and all charges, complaints, claims, causes of action, suits, debts, liens, contracts, rights,
demands, controversies, losses, costs and or expenses, including legal fees and any other liabilities
of any kind or nature whatsoever, known or unknown, suspected or unsuspected, whether fixed or
contingent (hereinafter referred to as “claim” or “claims”) which Plaintiffs at any time has, had,
claims or claimed to have against Defendants relating specifically to the claims in the Litigation
that have occurred as of the Effective Date of this Agreement.

       3.      No Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

      4.       Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiffs and Defendants.

       5.      Acknowledgments: Plaintiffs and Defendants acknowledge that they are not
relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

       6.      Notices:       Notices required under this Agreement shall be in writing and shall
be deemed given on the second business day following first-class mailing thereof. Notice
hereunder shall be delivered to:


       To Plaintiffs:

       Michael Faillace, Esq.
       MICHAEL FAILLACE & ASSOCIATES, P.C.
       60 East 42nd St. Suite 4510
       New York, NY 10165
       Tel: (212) 317-1200
       Fax: (212) 317-1620
       Email: michael@faillacelaw.com

       To Defendants:

       Anthony G. Mango, Esq.,
         Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 4 of 21


       14 Penn Plaza, Suite 1919
       New York, N.Y. 10122
       Tel: 212-695-5454
       Email: amango@mandilaw.com

        7.     Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York District of New York and the Supreme Court of the
State of New York in any subsequent proceeding to enforce this Agreement.

        8.       Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiffs agrees to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

        9.     Release Notification: Defendants advised Plaintiffs to discuss the terms of this
Agreement and release of claims with his legal counsel and Plaintiffs acknowledges that he has
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiffs
acknowledges that it is his choice to waive any potential claims in return for the benefits set forth
herein and that each of them made this decision after careful thought and a reasonable period of
time to consider this Agreement, and after an opportunity to consult with their attorneys. Plaintiffs
confirms that this Settlement Agreement and Release has been translated to them in Spanish and
that he understands the terms of this Agreement and that he is signing this Agreement voluntarily.

       10.     Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 5 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 6 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 7 of 21




                EXHIBIT A
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 8 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 9 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 10 of 21




                 EXHIBIT B
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 11 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 12 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 13 of 21




                 EXHIBIT C
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 14 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 15 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 16 of 21




                 EXHIBIT D
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 17 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 18 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 19 of 21




                 EXHIBIT E
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 20 of 21
Case 1:19-cv-07380-JLC Document 46 Filed 02/05/21 Page 21 of 21
